Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                         October 8, 2019




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                               No. 51611-0-II

                               Respondent,
                                                             UNPUBLISHED OPINION
        v.

 MICAH AMIEL HERRERA,

                               Appellant.



       MAXA, C.J. – Micah Herrera appeals an order amending the amount of restitution

following his conviction of third degree assault (domestic violence). We affirm the trial court’s

amended restitution order.

                                             FACTS

       On July 28, 2016, Herrera pleaded guilty to one count of third degree assault arising from

an incident involving his former girlfriend. The judgment and sentence set restitution at $100,

subject to modification.

       In October 2016, the trial court held a restitution hearing to address modification of the

restitution order. The State submitted a declaration from Kim Vincent, a claims manager for the

Crime Victims Compensation Program (CVCP) of the Department of Labor and Industries

(DLI). Vincent stated that the CVCP had made time loss payments of $7,939.70 to Herrera’s

victim and that the claim remained open and costs may increase. The trial court entered a
No. 51611-0-II


modified restitution order setting the amount at $7,939.70 payable to the CVCP, subject to

modification.

       In June 2017, Herrera filed a motion to set aside the amended restitution order. He

argued that the order was invalid because he had not received notice of the amount of CVCP

payments made as required under RCW 7.68.120(2)(a) and because he received no notice of the

restitution hearing. The court did not immediately rule on the motion.

       In August, the State filed another motion for restitution. The motion was based on

another declaration of Vincent showing CVCP time loss payments of $12,026.42. The

declaration attached a ledger showing the time periods for which time loss was paid and the

amounts. The declaration also stated, “All services authorized were related to the injuries

inflicted as a result of the criminal act of May 15, 2016.” Clerk’s Papers at 89. Herrera

subsequently filed a supplemental memorandum in support of his motion to set aside the

previous restitution order.

       The trial court held a hearing on Herrera’s motion to set aside the restitution order and the

State’s motion to modify the restitution order. The court granted the State’s motion to modify

the restitution order and denied Herrera’s motion to set aside the restitution order. The trial court

ruled that Vincent’s declaration showed easily ascertainable damages related to Herrera’s offense

and therefore that restitution was appropriate under RCW 9.94A.753(3). The trial court entered

an amended order of restitution changing the amount that Herrera was required to pay in

restitution from $7,939.70 to $12,026.

       Herrera appeals the trial court’s amended restitution order.




                                                  2
No. 51611-0-II


                                           ANALYSIS

A.     LEGAL PRINCIPLES

       The trial court’s authority to order restitution derives from statutory provisions. State v.

Gray, 174 Wash. 2d 920, 924, 280 P.3d 1110 (2012). RCW 9.94A.753(5)1 states, “Restitution shall

be ordered whenever the offender is convicted of an offense which results in injury to any person

or damage to or loss of property” absent extraordinary circumstances. Under RCW

9.94A.753(3), restitution “shall be based on easily ascertainable damages for injury to or loss of

property, actual expenses incurred for treatment for injury to persons, and lost wages resulting

from injury.”

       The State generally must prove the amount of restitution by a preponderance of the

evidence. State v. Deskins, 180 Wash. 2d 68, 82, 322 P.3d 780 (2014). The claimed amount of

restitution must be supported by substantial evidence. Id. Evidence is sufficient if it provides a

reasonable basis for estimating the loss and does not require the court to engage in speculation or

conjecture. Id. at 82-83. The trial court can consider a broad range of evidence, including

hearsay. Id. at 83.

       In addition, restitution can be ordered only for losses that are causally connected to the

defendant’s offense. State v. Tobin, 161 Wash. 2d 517, 524, 166 P.3d 1167 (2007). The State must

show that but for the offense, the losses would not have occurred. Id. at 524, 527. Proof of

expenditures is not necessarily sufficient to show a causal connection “because it is often not

possible to determine from such documentation whether all the costs incurred were related to the

offender’s crime.” State v. Dennis, 101 Wash. App. 223, 227, 6 P.3d 1173 (2000).




1
  RCW 9.94A.753 was amended in 2018, but the amendments did not affect the subsections
referenced in this opinion. Therefore, we cite to the current version of the statute.


                                                 3
No. 51611-0-II


       RCW 9.94A.753(7) provides an additional rule for CVCP payments: “Regardless of the

provisions of subsections (1) through (6) of this section, the court shall order restitution in all

cases where the victim is entitled to benefits under the crime victims’ compensation act, chapter

7.68 RCW.” Under this section, if the trial court does not order restitution and the crime victim

has received crime victim benefits, DLI may petition the court for entry of a restitution order

within one year after entry of the judgment and sentence. RCW 9.94A.753(7). For imposition of

restitution under this section, no finding of a causal connection between the benefits paid and the

offense is required. State v. McCarthy, 178 Wash. App. 290, 300-301, 313 P.3d 1247 (2013).

       Restitution initially must be ordered within 180 days of sentencing. RCW 9.94A.753(1).

But once restitution has been ordered, the trial court can modify the total amount of restitution

during any time the offender remains under the court’s jurisdiction. RCW 9.94A.753(4); see

Gray, 174 Wash. 2d at 926.

       We review a trial court’s restitution order for an abuse of discretion. Deskins, 180 Wash. 2d

at 77. A trial court abuses its discretion when ordering restitution is manifestly unreasonable or

based on untenable grounds or reasons. See id. Application of an incorrect legal analysis or

making an error of law also can constitute an abuse of discretion. Tobin, 161 Wash. 2d at 523.

B.     RESTITUTION UNDER RCW 9.94A.753(3)

       Herrera argues that the CVCP declaration was insufficient evidence to allow the trial

court to order restitution under RCW 9.94A.753(3). We disagree.

       1.    Sufficiency of Evidence

       The State’s only evidence submitted in support of restitution was Vincent’s declaration,

which stated that (1) the CVCP had paid certain amounts for time loss and (2) all payments

related to the injuries Herrera inflicted. Herrera argues that this evidence was insufficient




                                                   4
No. 51611-0-II


because the State did not provide any specific corroborating evidence regarding the victim’s

injuries, her income before the offense, and the loss of any wages.

       But Vincent’s declaration provided “easily ascertainable damages for . . . lost wages” as

required under RCW 9.94A.753(3) as well as a causal connection between the offense and the

payments. Vincent attached a ledger showing that the CVCP paid specific amounts of lost wages

related to particular periods of time. And Vincent represented that the time loss resulted from

Herrera’s criminal act.

       Cases that have reversed restitution orders based on lists of expenditures have done so not

because the lists were not sufficient to establish ascertainable damages, but because there was no

evidence of causation. See Dennis, 101 Wash. App. at 226-28 (2000) (list of medical expenses);

State v. Hahn, 100 Wash. App. 391, 397-400, 996 P.2d 1125 (2000) (list of DSHS expenditures);

State v. Bunner, 86 Wash. App. 158, 159-60, 936 P.2d 419 (1997) (DSHS medical recovery

report). Here, Vincent’s declaration clearly provided evidence of causation.

       Herrera points out that the State could have presented more detailed evidence regarding

the victim’s lost wages. But these arguments go to the persuasiveness of the State’s evidence,

not its sufficiency. The amount of restitution need not be shown with specific accuracy. Hahn,
100 Wash. App. at 398.

       We hold that the evidence was sufficient for the trial court in the exercise of its discretion

to order restitution under RCW 9.94A.753(3).

       2.   Violation of Due Process

       Herrera argues that the trial court violated his right to due process because he had no

meaningful opportunity to challenge DLI’s payments. He claims that DLI was required to

follow the notice requirements of RCW 7.68.120(2)(a) for imposing an obligation on an offender




                                                 5
No. 51611-0-II


to reimburse DLI for crime victim payments before those payments could be used as evidence in

a restitution hearing.

         RCW 7.68.120(1) states that a payment of crime victim benefits “creates a debt due and

owing to [DLI] by any person found to have committed the criminal act.” Under RCW

7.68.120(2)(a), DLI can obtain direct reimbursement from a person found to have committed the

criminal act by issuing a notice of debt owing, serving that notice on the offender, and giving the

offender 30 days to request a hearing.

         However, this statute provides an alternative method for DLI to recover crime victim

benefits it has paid. If the court has ordered restitution, DLI need not rely on RCW 7.68.120 to

collect crime victim benefits it has paid.

         In McCarthy, 178 Wash. App. at 302, this court noted that the notice of debt owing

provisions in RCW 7.68.120(2)(a) affords defendants the opportunity to object to a

determination made by the CVCP. But a restitution hearing also provides that opportunity.

         Here, the State’s motion to modify restitution gave Herrera notice of the amount of

CVCP payments being claimed. The trial court held a restitution hearing in which Herrera had

the right to call witnesses, challenge DLI’s determinations, and present his own evidence. This

procedure satisfied due process. The notice requirements in RCW 7.68.120(2)(a) were not

necessary to protect Herrera’s due process rights. Therefore, we reject Herrera’s due process

claim.

                                             CONCLUSION

         We affirm the trial court’s amended restitution order.




                                                  6
No. 51611-0-II


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    MAXA, C.J.

 We concur:



 MELNICK, J.




 GLASSGOW, J.




                                                7